NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

OWEN D. DENSON, JR.,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                              Case No. 2D15-3655
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 2, 2016.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.




PER CURIAM.


              Owen D. Denson, Jr., filed a motion in the circuit court of Pinellas County

seeking certain documents in support of an executive clemency application. The circuit

court denied his motion on the ground that an indigent defendant is not entitled to court

records or transcripts free of charge, additionally advising him to file a detailed request

for the documents and a cost estimate with the clerk of the circuit court. We reverse in

part because the circuit court overlooked the particular statutes applicable to executive

clemency applications.
              Section 940.04, Florida Statutes (2015), provides that "[i]n the event any

applicant for executive clemency is required to supply a certified copy of the applicant's

information, indictment, judgment, or sentence, said document shall be furnished by the

clerk of court to the applicant free of charge and without delay." In addition, section

940.03 recognizes that applicants for executive clemency may be required to submit

certified copies of the "applicant's indictment or information, the judgment adjudicating

the applicant to be guilty, and the sentence, if sentence has been imposed." Thus, to

the extent that Mr. Denson sought the information, judgment, and sentence for each

case, the circuit judge should have advised him that he could obtain them from the clerk

of the circuit court free of charge. Mr. Denson also sought arrest warrants and docket

reports, but those documents are not within the purview of section 940.04.

              Accordingly, we affirm that aspect of the circuit court's order advising Mr.

Denson to request documents from the clerk of the circuit court, but we reverse the

order to the extent that it advises Mr. Denson that he cannot obtain certain documents

in support of his executive clemency application "free of charge and without delay." See

§ 940.04. On remand, Mr. Denson may apply to the circuit court for copies of the

documents needed to support his clemency application.

              Affirmed in part, reversed in part, and remanded.


CASANUEVA, KHOUZAM, and SLEET, JJ., Concur.




                                           -2-